02-11-245-CV







 







 











COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH




 
 
NO. 02-11-00245-CV 
 
 




In re Crawford Ker


 


RELATOR




 
 
------------
 
ORIGINAL PROCEEDING
------------
MEMORANDUM
OPINION[1]
                                                       ------------
The
court has considered relator’s petition for writ of mandamus and emergency motion
to stay and is of the opinion that relief should be denied.  Accordingly,
relator’s petition for writ of mandamus and emergency motion to stay are
denied.
PER CURIAM
 
PANEL: 
GARDNER, DAUPHINOT, and MCCOY, JJ.
 
DELIVERED: 
July 8, 2011




          [1]See
Tex. R. App. P. 47.4, 52.8(d).